Status of the claims
	Claims 1-10, 33-34 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, this part of claimed limitation would not be treated further below. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sloo (US 20150097678).
Regarding claim 1, Sloo disclosed a monitoring system, comprising
a monitoring component configured to obtain monitoring data of a surrounding environment of the monitoring device; 
[0030] Hazard sensor 120 may detect one or more types of hazards. Hazard sensor 120 may detect smoke (as a signal that fire is present) or carbon monoxide, as two examples. Hazard sensor 120 may provide processing system 110 with an indication of an amount of a hazard detected in the ambient environment of hazard detector 100. Processing system 110 may be configured to analyze the indication of the amount of the hazard detected by hazard sensor 120. {Hazard sensor 120 thus a monitoring component}
a first communication circuit configured to transmit the monitoring data; 
[0043] Wireless communication module 230 may allow processing system 110 to communicate with a wireless network present within the structure in which hazard detector 200 is installed. Wireless communication module 230 may permit processing system 110 to communicate with a remote server, which may be maintained by a manufacturer of hazard detector 200 or by a third-party…. Further, processing system 110 may transmit status information to a remote server. {Wireless communication module 230 thus a first communication circuit; transmit status information thus transmit the monitoring data}
a second communication circuit configured to receive a control instruction; and 
[0044] Wireless communication module 230 may also permit direct connection with a wireless computerized device. For instance, wireless communication module 230 may create a wireless area network (e.g., WiFi network) that a computerized wireless device, such as a tablet computer or smartphone, can connect with. Once connected, messages may be exchanged between processing system 110 (via wireless communication module 230) and a wireless computerized device, such as to permit an initial configuration of hazard detector 200 to be performed via the computerized wireless device. In other embodiments, such an initial configuration is performed via a network connection through a router or other form of direct communication, such as Bluetooth.RTM. or WiFi Direct.RTM.. . {Wireless communication module 230 thus a second communication circuit; permit an initial configuration of hazard detector 200 to be performed via the computerized wireless device thus receive a control instruction}
a first control circuit configured to control the monitoring component, the first communication circuit, and the second communication circuit.
processing system 110 of Fig. 2 and [0030, 0043-0044] above cited paragraphs. {processing system 110 thus a first control circuit}
Regarding claim 2, Sloo disclosed further [0057] FIG. 3C illustrates a state flow 300C of a hazard detector that has four states: non-alarm state 301, alarm state 302, first pre-alarm state 304, and second pre-alarm state 305. In non-alarm state 301, the presence of hazards may be monitored for. In non-alarm state 301, no alarm may be sounded nor may a light be illuminated to be indicative of an alarm. If an amount of hazard is detected that exceeds a first threshold, the state of the hazard detector is upgraded to first pre-alarm state 304. In first pre-alarm state 304, the full alarm of the hazard detector may not sound nor be lit. However, a message, such as a spoken message, may be output to a user that indicates that a level of hazard in the environment is rising. In some embodiments, recommendations may be made to the user as to how to deal with the rising level of the hazard. In some embodiments, a light of the hazard detector may be illuminated to indicate the first pre-alarm state 304. { non-alarm state 301, alarm state 302, first pre-alarm state 304, and second pre-alarm state 305 thus four working modes}
Regarding claim 4, the claim is interpreted and rejected as claim 2. {see “If an amount of hazard is detected that exceeds a first threshold, the state of the hazard detector is upgraded to first pre-alarm state 304.” of [0057]}
	Regarding claim 5, the claim is interpreted and rejected as claim 4.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20150097678) in view of Kates (US 20150061877).
Regarding claim 6, Sloo did not disclose wherein after receiving the trigger signal, the first control circuit transmits an alarm signal through the second communication circuit.
First Sloo disclsoed [0043] Further, processing system 110 may transmit status information to a remote server.
Second, Kates teaches a sensor system wherein communicating the warning indication comprises: wirelessly transmitting the warning indication to a remote computer system. (claim 10)
Sloo and Kates are considered to be analogous art because they pertain to monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate after receiving the trigger signal, the first control circuit transmits an alarm signal through the second communication circuit for Sloo’s system in order to inform the remote user about alarm condition has occurred. 
Regarding claim 33, Sloo disclosed wherein the first communication circuit is configured to transmit the monitoring data to a third communication circuit of a monitoring base station; 
First Sloo disclsoed [0043] Further, processing system 110 may transmit status information to a remote server.
the control instruction is transmitted from a fourth communication circuit of the monitoring base station; and 
Kates teaches further [0014] In one embodiment, the sensor unit is bi-directional and configured to receive instructions from the central reporting station (or repeater). Thus, for example, the central reporting station can instruct the sensor to: perform additional measurements; go to a standby mode; wake up; report battery status; change wake-up interval; run self-diagnostics and report results; report its threshold level, change its threshold level, change its threshold calculation equation, change its alarm calculation equation, etc. In one embodiment, the sensor unit also includes a tamper switch. When tampering with the sensor is detected, the sensor reports such tampering to the base unit. In one embodiment, the sensor reports its general health and status to the central reporting station on a regular basis (e.g., results of self-diagnostics, battery health, etc.).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the control instruction is transmitted from a fourth communication circuit of the monitoring base station for Sloo’s system in order to enable remote control from the central station. 
Regarding claim 34, Sloo did not disclose wherein the monitoring device is controlled by a second control circuit of a monitoring base station to switch to a working mode according to a preset trigger signal.
Kates teaches further [0015] In one embodiment, the sensor unit provides two wake-up modes, a first wake-up mode for taking measurements (and reporting such measurements if deemed necessary), and a second wake-up mode for listening for commands from the central 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the monitoring device is controlled by a second control circuit of a monitoring base station to switch to a working mode according to a preset trigger signal for Sloo’s system in order to have centralized control. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20150097678) in view of Reeder (US 20140031988).
Regarding claim 7, Sloo did not disclose further comprising: a power detection circuit configured to monitor a power of the monitoring device, and output a trigger signal when the power is less than a preset power threshold, wherein the first control circuit controls the monitoring device to switch to a power-saving working mode according to the trigger signal.
Reeder teaches sensor system wherein [0021] In some cases, the wireless sensor device 1 may include a battery condition monitor 7 that provides a measure related to the current charge condition of the battery 2. In some cases, the sleep algorithm may use, at least in part, a measure related to the current charge condition of the battery 2 to determine when to switch the wireless sensor device between the lower power sleep mode and the higher power awake mode. In some instances, the sleep algorithm may increase the time the wireless sensor device 1 is in the lower power sleep mode relative to the higher power awake mode as the condition of the battery 2 deteriorates over time and/or crosses a threshold value.
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20150097678) in view of Reeder (US 20140031988), in view of Kates (US 20150061877).
Regarding claim 8, Sloo did not disclose wherein: in the power-saving working mode, the monitoring component obtains the monitoring data according to a preset periodic interval, and/or the first communication circuit transmits the monitoring data according to a preset transmitting rate.
Kates teaches a sensor system wherein [0013] In one embodiment, the sensor system includes a battery-operated sensor unit that detects a condition, such as, for example, smoke, temperature, humidity, moisture, water, water temperature, carbon monoxide, natural gas, propane gas, other flammable gases, radon, poison gasses, etc. The sensor unit is placed in a building, apartment, office, residence, etc. In order to conserve battery power, the sensor is normally placed in a low-power mode. In one embodiment, while in the low -power mode, the sensor unit takes regular sensor readings, adjusts the threshold level, and evaluates the readings to determine if an anomalous condition exists. If an anomalous condition is detected, then the sensor unit "wakes up" and begins communicating with the base unit or with a repeater. At programmed intervals, the sensor also "wakes up" and sends status information to the base unit (or repeater) and then listens for commands for a period of time.
Sloo and Kates are considered to be analogous art because they pertain to monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate in the power-saving working mode, the monitoring component obtains the monitoring data according to a preset periodic interval, and/or the first communication circuit transmits the monitoring data according to a preset transmitting rate for Sloo’s system in order to maintain minimum functionality. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20150097678) in view of Reeder (US 20140031988), in view of Akins (US 20130150028).
Regarding claim 9, Sloo did not disclose wherein: after receiving the trigger signal, the first control circuit transmits a prompting message of insufficient power through the second communication circuit.
Akins teaches a monitoring device wherein [0054] Battery levels are monitored and when a low battery threshold is approached, a low battery alert is transmitted to the server.
Sloo and Akins are considered to be analogous art because they pertain to monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate after receiving the trigger signal, the first control circuit transmits a prompting message of insufficient power through the second communication circuit for Sloo’s system in order to inform user low power status. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sloo (US 20150097678) in view of Reeder (US 20140031988), in view of Blum (US 20190147726).
Regarding claim 10, Sloo did not disclose further comprising: a prompt component, wherein when receiving the trigger signal, the first control circuit lights up the prompt component.
Blum teaches a sensing device wherein [0055] FIG. 5 shows a possible embodiment of a sensing device as described herein. In this particular embodiment, the sensing device comprises a light source in addition to the components of FIG. 4. For example, the sensing device may comprise an LED or OLED light to alert by way of visual cue the triggering of the alarm/alert or other functions of the device, including whether the battery is running low.
Sloo and Blum are considered to be analogous art because they pertain to monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a prompt component, wherein when receiving the trigger signal, the first control circuit lights up the prompt component for Sloo’s system in order to inform user low power status. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685